         Case 1:19-cr-00040-WHP Document 40 Filed 05/27/20 Page 1 of 1




                                            May 26, 2020

By ECF and e-mail
                                                                      Application granted.
Honorable William H. Pauley III
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Faizul Hussein, 19 Cr. 40 (WHP)
                                                                             May 27, 2020
Dear Judge Pauley:

        I write to respectfully request that the Court modify the conditions of Mr. Hussain’s
release to allow him to celebrate his mother’s birthday at his brother’s house in Valley Stream,
Long Island. It will be a small celebration for family members only. (The family is very
cognizant of all COVID-19 restrictions and best practices.) We request that Mr. Hussain, who is
on home incarceration, be allowed to leave his home at 11 a.m. on May 30, 2020, and return by
11:00 p.m. that night. Mr. Hussain will be accompanied by his parents and other adult family
members at all times. As with prior requests, both the Government and Pretrial Services oppose
the requested modification. John Moscato, Mr. Hussain’s Pretrial Services Officer, explains that
his office’s objection is one of policy towards defendants on home detention or home
incarceration, and is not specific to Mr. Hussain. Mr. Moscato notes that Mr. Hussain remains
wholly compliant with all the conditions of release.

       Thank you for your consideration of this request.

                                            Respectfully submitted,


                                            /s/
                                            Martin S. Cohen
                                            Ass’t Federal Defender
                                            (212) 417-8737

Cc:    Peter Davis, Esq., by ECF, and by e-mail
       John Moscato, Pretrial Services Officer, by e-mail
